Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending. Claims 1, 4-5 and 7 are amended. Claims 2-3, 6 and 10 are cancelled.
A complete action on the merits of claims 1, 4-5, 7-9 and 11-20 follows below.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, lines 10-11, “; and at least one of” should read --; wherein at least one of--.
Claim 1, lines 15-16, “the body, wherein at least one of” should read --the body; and wherein at least one of--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation “an outer diameter of the first insulator ring is greater than an outer diameter of the second insulator ring”.  There is insufficient antecedent basis for this limitation in the an outer diameter of the first insulator ring” in claim 4 is interpreted to be --the outer diameter of the first insulator ring-- and “an outer diameter of the second insulator ring” in claim 4 is interpreted to be --the outer diameter of the second insulator ring--.
Claim 4 recites the limitation “an outer diameter of the first insulator ring is greater than an outer diameter of the second insulator ring”. Claim 1 to which claim 4 depends on recites “an outer diameter of the first insulator ring is the same as an outer diameter of the second insulator ring”. It is at most unclear how the outer diameter of the first insulator ring can be the same as the outer diameter of the second insulator ring when according to claim 1, the outer diameter of the first insulator ring is greater than an outer diameter of the second insulator ring.

Allowable Subject Matter
Claims 1, 5, 7-9 and 11-20 are allowed.
Claim 1 is allowed for disclosing “an outer diameter of the first insulator ring is the same as an outer diameter of the second insulator ring” and “the second insulator ring is disposed in a notched upper inside peripheral edge of the first insulator ring”. This limitation with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
The closest prior art to the claimed invention of claim 1 are Tiller (US Publication No. 2007/0283884) and GE (US Publication No. 2014/0273483).
Tiller teaches a substrate support (par. 0012: ring assembly 20 in a substrate processing environment; reproduced and annotated Fig. 1 below), comprising: a body (support 22); a grounding shell (bracket 44) disposed about the body (raised wall 59 of 44 is disposed about 22); a liner (par. 0019: deposition ring 26 fabricated from metal) disposed about the grounding shell (all lower surface of 26 are disposed about all upper surfaces of 44), wherein the liner includes an upper lip that extends inwardly towards the body (see arrow A); a fastener (fastener 50) disposed through the upper lip and coupling the liner to the grounding shell; and a first insulator ring (cover ring 70) disposed atop the upper lip of the liner and covering the metal fastener; Tiller teaches deposition ring 26 fabricated from metal. Although it is known that metal is electric conductive, but Tiller does not explicitly teach the grounding shell and the liner being electric conductive and does not teach the fastener is made of metal. In substrate support of Tiller an outer diameter of the first insulator ring (D) is greater than an outer diameter of the second insulator ring (d) and because of structure and position of the second insulator ring it is impossible to have any modification to the size of outer diameter of 29. Also in substrate support of Tiller the lower surface of the first insulator ring is notched and not the upper inside peripheral edge.

    PNG
    media_image1.png
    610
    975
    media_image1.png
    Greyscale

GE teaches a substrate support with conductive members to facilitate electrical coupling (par. 0028) and further teaches conductive material can be metal such as aluminum, aluminum alloy, stainless steel, or the like (par. 0029).
Claims 5 and 7-9 are allowed due to dependency on allowed claim 1.

Claim 11 is allowed for disclosing “the second insulator ring is disposed in a notched upper inside peripheral edge of the first insulator ring”. This limitation with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
The closest prior art to the claimed invention of claim 11 is Tiller.
Tiller teaches a substrate support (par. 0012: ring assembly 20 in a substrate processing environment; reproduced and annotated Fig. 1 above), comprising: a body (support 22); a shaft extending from the body (as shown in Fig. 3, shaft from which conduit 123 passes) extends from the body); a grounding shell (bracket 44) periphery surrounding the body (raised wall 59 of 44 is disposed about 22); a liner (par. 0019: deposition ring 26 fabricated from metal) disposed about the body, wherein the liner has an upper lip extending inwardly that overlays an upper surface of the grounding shell (see arrow A); a fastener (fastener 50) disposed through the upper lip and coupling the liner to the grounding shell; and a first insulator ring (cover ring 70) disposed atop the upper lip of the liner and covering the metal fastener; a second insulator ring (insulator ring 29) circumscribing the body (22); but Tiller does not teach the second insulator ring is disposed in a notched upper inside peripheral edge of the first insulator ring.
Claims 12-16 are allowed due to dependency on allowed claim 11.

Claim 17 is allowed for disclosing the second insulator ring is partially disposed within the notched upper peripheral edge of the body and extends outwardly toward the conductive liner. This limitation with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
The closest prior art to the claimed invention of claim 17 is Tiller; but Tiller does not teach this limitation.
Claims 18-20 are allowed due to dependency on allowed claim 17.

Response to Arguments
Applicant’s arguments, with respect to amended claim 1 have been fully considered and are persuasive.  The art rejection has been withdrawn and claim 1 is indicated allowed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Examiner, Art Unit 3723